  Case 1:20-bk-12728-SDR          Doc 126 Filed 09/09/21 Entered 09/09/21 14:12:03                 Desc
                                   Main Document Page 1 of 3




SO ORDERED.
SIGNED this 9th day of September, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.



   _____________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE
                                    SOUTHERN DIVISION

   In re:                              )
                                       )
   MICHAEL ALLEN MIXSON,               )     Case No. 1:20-bk-12728-SDR
         Debtor.                       )     Chapter 11
   ______________________________________________________________________________

                            AGREED ORDER AMENDING
                       THE ORDER ENTERED AUGUST 13, 2021
   ______________________________________________________________________________

            By agreement of the parties and with the approval of the court, the court amends and

   supplements its order entered August 13, 2021 (ECF No. 100), as follows. All other terms of the

   August 13th order shall remain in effect:

            1.     Debtor shall have 21 days from the date on which the court enters its

   opinion on the motions for summary judgment in the adversary proceeding First Volunteer Bank

   v. FMM Bushnell, LLC, 1:20-ap-10151-SDR, in which to amend his plan based on the court’s

   decision in the adversary proceeding or otherwise. If debtor files an amended plan, the court


                                               Page 1 of 3
Case 1:20-bk-12728-SDR         Doc 126 Filed 09/09/21 Entered 09/09/21 14:12:03                    Desc
                                Main Document Page 2 of 3



 will enter a new scheduling order setting deadlines for confirmation of the amended plan and

 final approval of the disclosure statement.

        2.      If debtor does not amend the plan, the last day to file and serve written

 acceptances/rejections of the plan as originally filed (ECF No. 98) and objections to final

 approval of the original disclosure statement (ECF No. 99) is continued from September 17,

 2021, to October 22, 2021.

        3.      The deadline for counsel for the debtor to file a summary of the timely received

 ballots on the plan filed at ECF No. 98 is extended to October 29, 2021.

        4.      The hearing to consider final approval of the disclosure statement (if a written

 objection has been timely filed) and for hearing on confirmation of the plan (ECF No. 98) is

 continued from September 23, 2021, to November 4, 2021 at 11:00 a.m. in courtroom 3-B.

        5.      Additionally, the court, pursuant to 11 U.S.C. §§ 1121(e)(3) and 1129(e), hereby

 extends the time period for the debtor to obtain confirmation of the original plan until November

 12, 2021.

                                                 ###

 APPROVED FOR ENTRY BY:

 JOHNSON & MULROONY, P.C.

 By: s/ Elisabeth B. Donnovin
         Elisabeth B. Donnovin, BPR # 018365
         428 McCallie Avenue
         Chattanooga, TN 37402
         423-266-2300
         423-266-6906 (fax)
         edonnovin@johnsonmulroony.com
                Counsel for First Volunteer Bank

 and


                                               Page 2 of 3
Case 1:20-bk-12728-SDR        Doc 126 Filed 09/09/21 Entered 09/09/21 14:12:03   Desc
                               Main Document Page 3 of 3



 EVANS HARRISON HACKETT PLLC

 By: s/ Everett L. Hixson, Jr.               (By EBD with permission)
         Everett L. Hixson, Jr., BPR # 12116
         Everett L. Hixson III, BPR # 03345
         835 Georgia Avenue, Suite 800
         Chattanooga, TN 37402
         423-693-2207
         423-648-7897 (fax)
         bhixson@ehhlaw.com
         rhixson@ehhlaw.com
                 Counsel for FMM Bushnell, LLC

 and

 PAUL A. RANDOLPH
 Acting United States Trustee, Region 8

 By: s/ David Holesinger                    (By EBD with permission)
         David Holesinger, BRP # 030189
         31 E. 11th Street, 4th Floor
         Chattanooga, TN 37402
         (423) 752-5153
         david.holesinger@usdoj.gov
                Counsel for the United States Trustee

 and

 SCARBOROUGH & FULTON

 By: s/ David J. Fulton                (By EBD with permission)
         David J. Fulton, BPR # 6102
         701 Market Street, Suite 1000
         Chattanooga, TN 37402
         (423) 648-1880
         (423) 648-1881 (fax)
         djf@sfglegal.com
                Counsel for Debtor




                                          Page 3 of 3
